Citation Nr: 1539278	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as secondary to a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Jack L. Cox


WITNESSES AT HEARING ON APPEAL

The Veteran and Observer



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in July 2014, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  In July 2015, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  The Veteran responded in August 2015 that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of this appeal.

The Board remanded the case for further development in February 2014 and December 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Along with the transcript of the July 2014 hearing, the Virtual VA file electronic claims file contains VA treatment records dated April 2011 to April 2012 and from January 2013to January 2015; however these records were considered by the RO in the February 2015 supplemental statement of the case.  The remaining documents are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required to obtain VA examinations and afford the Veteran an additional opportunity to submit stressor details.

First, remand is required for further development of the Veteran's alleged stressors.  The Veteran has asserted that he has PTSD that is related to multiple in-service stressors.  The Veteran testified that as a military policeman stationed in Germany, he was exposed to stressors such as car accidents and plane crashes in addition to terrorist activity by the Baader-Meinhof Gang, as a first responder.  See Board Hearing Transcript at 5-8.  To the extent the Veteran did not submit a completed Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Board finds that he has provided consistent accounts of his stressors during the appeal period.  Thus, on remand the Veteran should be afforded an additional opportunity to submit stressor information in support of his claim. 

Second, the Veteran was afforded a VA examination in October 2010 and assessed with dysthymia.  The examiner opined that there was insufficient ground to clearly associate depression with military service, but did not provide a sufficient rationale.  Additionally, the record contains multiple diagnoses of psychiatric disorders, to include depression, adjustment reaction, psychosis and mood disorder.  In light of these diagnoses, the Board finds that an examination is warranted to determine whether any psychiatric disorder is related to the Veteran's military service.

Third, the Veteran's service treatment records indicate that he was treated on numerous occasions for skin problems.  The Veteran asserts that he currently has an intermittent rash all over his body.  See Board Hearing Transcript at 3.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  As such, a VA examination is needed to determine the etiology of any currently manifested skin disorder.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

2.  Contact the appropriate VA Medical Center, including the VA Medical Center in St. Louis, Missouri and obtain and associate with the virtual claims file all outstanding records of treatment, to include records dated from January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Request additional information from the Veteran concerning the specific circumstances of his alleged service stressors, to include jet plane accidents in Bitburg and German discotheque explosions as described during the Board hearing.  This additional information should include, as best as the Veteran can provide, specific dates and locations of the alleged events.  The Veteran should attempt to provide some independently verifiable information.

4.  After associating any additional records with the claims file, provide the Veteran a VA examination to determine the etiology of each current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  An explanation for all opinions must be provided. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longi present, the examiner must provide an explanation.

Second, for each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service incidents and his duties as a military policeman.  

Third, with respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  

5.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination regarding a skin disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  Elicit from the Veteran a history of his skin disorder, to include onset, duration, and symptomatology.  A full explanation for all opinions must be provided.

The examiner must identify all current skin disorders found on examination.  For each skin disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  

The examiner must also consider whether each currently diagnosed skin disorder is caused or aggravated by the Veteran's psychiatric disorders. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

